                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                             Case No. 17-20657 and 18-20269
                                             Hon. Matthew F. Leitman
v.

D1, TAVARAS WARREN,

     Defendant.
__________________________________________________________________/

                                  JUDGMENT

      For the reasons stated in the Court’s Order entered and filed on March 4, 2020,

      IT IS ORDERED AND ADJUDGED that Defendant/Petitioner’s Motion to

Vacate Under 28 U.S.C. § 2255 is DENIED and judgment is entered in favor of

Plaintiff/Respondent.

      IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

                                             DAVID J. WEAVER
                                             CLERK OF THE COURT
                                             By: s/Holly A. Monda
                                             Deputy Clerk
Approved:
s/Matthew F. Leitman________                 Dated: March 4, 2020
Matthew F. Leitman                           Flint, Michigan
United States District Court
